 Case 1:18-cv-00757-PLM-RSK ECF No. 42 filed 03/27/20 PageID.505 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KOLU STEVENS,

         Plaintiff,
                                                      Case No. 1:18-cv-757
 v.
                                                      HONORABLE PAUL L. MALONEY
 MICHIGAN STATE COURT
 ADMINISTRATIVE OFFICE., et al.,

         Defendants.
 ____________________________/


      ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

        Pending before the Court is Plaintiff's motion for leave to file an amended complaint (ECF

No. 39). Defendant Mack filed his response to the motion (ECF No. 41). Defendants Mead and

Hefferan have not filed a response to the motion and the deadline to do so has passed. Upon due

consideration of the motion and the response by the Court,

        IT IS HEREBY ORDERED that the motion for leave to file amended complaint (ECF

No. 39) is GRANTED for the reasons stated in the motion.

        IT IS FURTHER ORDERED that the Clerk of Court shall accept the proposed document

for filing.



Dated: March 27, 2020                                         /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
